         Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK
________________________________________

                                                     )
IN RE:                                               )
                                                     )
GENERAL MOTORS LLC                                   )       NO. 14-MD-2543 (JMF)
IGNITION SWSITCH LITIGATION                          )       NO. 14-MC-2543 (JMF)
                                                     )
                                                     )       HON. JESSE M. FURMAN

    BAILEY COWAN HECKAMAN’S MEMORANDUM IN SUPPORT OF MOTION FOR
    DECLARATORY JUDGMENT ON ASSESSMENTS FOR MISSOURI STATE-COURT
                      FILED AND UNFILED CASES

         Comes now, Bailey Cowan Heckaman PLLC and in support of its Motion for Declaratory

Judgment on Assessments for Missouri State-Court Filed and Unfiled Cases, respectfully shows

the Court as follows:

                                             I.
                                       INTRODUCTION

         The law firm Bailey Cowan Heckaman PLLC (“BCH”) represents approximately 79

Plaintiffs who filed lawsuits against General Motors, L.L.C. (“New GM”) in Missouri state court.1

Additionally, BCH represents approximately 41 unfiled cases. None of those cases were ever filed

in the MDL, removed to the MDL, nor transferred to the MDL. The cases were never ordered by

the Missouri state court to be deemed part of the MDL, and BCH never signed or voluntarily

agreed to the Participation Agreement with respect to such cases. Furthermore, the timeline of

events in the BCH Missouri cases was short-lived, with only pleadings, answers, and one

procedural skirmish taking place on the Missouri docket (or nothing at all occurring for the unfiled

cases). Despite the brevity and lack of activity in BCH’s Missouri state-court cases, Plaintiffs’



1
 Jamila Reeves, et al. v. General Motors, LLC; In the Twenty-Second Judicial Court of the State
of Missouri; Cause No. 1622-CC00436
                                                 1
       Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 2 of 11




Lead Counsel, Hilliard Martinez Gonzalez LLP, et al. (“Lead Counsel”), seeks to enforce their

Common Benefit Assessment fee on BCH’s Missouri state-court clients (and unfiled cases).

Remarkably, Lead Counsel likely contends that BCH’s Missouri state-court cases are “free riding”

but, at the same time, they wish to enforce fees in non-MDL cases where Lead Counsel performed

no legal services. Lead Counsel’s demand is misplaced. More importantly, Lead Counsel’s claim

for assessment fees on cases that are in a separate state-court jurisdiction are unsupported by: (1)

this Court’s Order No. 42 establishing Common Benefit Fee and Expense Fund, (2) statutory and

constitutional authority, and (3) the Texas Disciplinary Rules of Professional Conduct, to which

Lead Counsel and BCH are bound. First, the Court’s order explicitly carves out the distinction

between Common Benefit cases and non-Common Benefit cases. Secondly, because these cases

are in Missouri state-court, this Court lacks statutory and constitutional authority to require state

court plaintiffs to pay an MDL assessment, absent a voluntary agreement or state court order.

Finally, sharing fees with Lead Counsel for work that was not performed, without prior written

consent of the fee division, violates Texas Disciplinary Rules of Professional Conduct. As a result,

this Court should grant BCH’s declaratory judgement motion, finding BCH’s 79 filed Missouri

state-court cases (and 41 unfiled cases) are not subject to the three percent Common Benefit

Assessment fee.

       BCH and Lead Counsel have attempted to resolve this dispute prior to filing this Motion,

but such discussions were unsuccessful in reaching a resolution.

                                            II.
                                        BACKGROUND

       On February 25, 2016, BCH filed its Original Petition for the Missouri state-court cases in

the Circuit Court of the City of St. Louis. BCH filed its First Amended Petition on March 4, 2016,

and Defendant New GM was subsequently served on April 5, 2016. On May 11, 2016, BCH

                                                 2
         Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 3 of 11




Plaintiffs filed their Second Amended Petition for the Missouri state-court cases, and New GM

filed its Answer to Second Amended Petition on May 27, 2016. Thereafter, on June 27, 2016,

New GM filed its Motion to Transfer and Sever Plaintiffs. Additionally, New GM moved for

summary judgment on personal jurisdiction grounds on April 4, 2017, which BCH responded to

on May 4, 2017 and sought leave to file their Sur-reply on September 12, 2017. Ultimately, the

court ruled that it had jurisdiction over the BCH Missouri state-court cases on February 8, 2018,

denying New GM’s personal jurisdiction challenge, and all plaintiffs remained in St. Louis circuit

court. No additional filings were made in the BCH Missouri state-court cases. No discovery was

requested, propounded, or reviewed by BCH for these cases. Moreover, no depositions were

conducted, no experts were retained, and no additional activity occurred in the Missouri state-court

litigation. These cases were eventually resolved without further litigation. Of course, it goes

without saying that no litigation was undertaken by either BCH or New GM on BCH’s unfiled

cases.

                                        III.
                             ARGUMENTS AND AUTHORITIES

A.       THE MDL ASSESSMENT FEE IS INAPPLICABLE TO BCH’S MISSOURI
         STATE-COURT CASES, BOTH FILED AND UNFILED, PER THE COURT’S
         OWN ORDERS.

         Pursuant to this Court’s Order No. 42, the Common Benefit Fee “applies to all cases now

pending, as well as cases later filed in, transferred to, or removed to this Court and included

as part of the MDL 2543 Proceeding . . . .” (See Order No. 42 ¶ 11 (Doc. 743) (emphasis added).)

Moreover, the Court makes clear that “[t]he following actions and matters shall not be Common

Benefit actions: . . . . Related Actions in which plaintiffs and their counsel have not been ordered

or deemed by the court where the Related Action is pending to have signed the Participation

Agreement nor have they voluntarily signed it . . . .” (Id. ¶ 12 (Doc. 743).)

                                                 3
         Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 4 of 11




         Here, it is undisputed that BCH’s Missouri state-court filed cases (and unfiled cases) were

never filed in, transferred to, or removed to the MDL. Rather, the 79 BCH filed cases in Missouri

remained in the Circuit Court of the City of St. Louis the entire time. Furthermore, BCH never

signed the Participation Agreement for any of the Missouri state-court cases, and those cases were

never deemed by the Missouri court to have joined or adopted such Agreement or to be under the

jurisdiction of the MDL. By Order No. 42 alone, the Common Benefit Fee is inapplicable to

BCH’s Missouri state-court filed cases and no Common Benefit Fee should be applied.

         Alternatively, Lead Counsel may (wrongly) claim that Order No. 42 does apply to BCH’s

Missouri-filed and unfiled cases because BCH has other cases in the MDL. Lead Counsel’s

interpretation is misguided and, more importantly, it is unsupported by the Court’s explicit

language in the Order. (See Id. ¶¶ 11, 12, 16, 20, and 21 (Doc. 743).) Specifically, the Court

makes the distinction between Common Benefit Cases (i.e., cases properly filed in the MDL and

state cases with coordination orders) versus non-Common Benefit Cases (state cases with no

coordination order and unfiled cases)—like BCH’s cases at issue here:

                Counsel who represent plaintiffs in both Common Benefit Actions
                and actions or matters that do not qualify as Common Benefit
                Actions may only join the Participation Agreement for their
                Common Benefit Actions, access and use Common Benefit Work
                Product for their Common Benefit Actions, and be reimbursed for
                Common Benefit Work and Common Benefit Expenses for work
                performed on Common Benefit Actions. If Common Benefit Work
                Product is used in non-Common Benefit claims or actions, they
                shall be subject to the assessment and such other actions as deemed
                appropriate by the Court.
(Id. ¶ 16 (Doc. 743) (emphasis added).) The Court would not have made such distinction between

Common Benefit Actions and non-Common Benefit Actions (that do not use Common Benefit

Work Product) if it intended for such broad interpretation as Lead Counsel will likely (incorrectly)

claim.


                                                  4
       Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 5 of 11




       Moreover, paragraphs 20 and 21 of Order No. 42 patently provide that counsel can choose

if they want to become Participating Counsel in their state actions or not. In other words, the Court

recognized that counsel for state-court cases are not automatically deemed a Common Benefit

Action simply because counsel participated in other, unrelated cases in the MDL. (See id. ¶ 20

(Doc. 743) (“All plaintiffs and their counsel in Related Actions who wish to voluntarily enter

into the Participation Agreement shall . . . sign the Participation Agreement, in order to be

assured they will become Participating Counsel . . . .”) (emphasis added)); see also id. ¶ 20 (Doc.

743) (“Plaintiffs and their counsel who are authorized to enter into the Participation Agreement

and who do so, whether voluntarily or ordered pursuant to a court order . . . .”) (emphasis

added).)

       In light of Order No. 42, BCH’s Missouri state-court cases (and BCH’s unfiled cases) do

not qualify as a “Common Benefit Actions” and thus, they should not be subject to the three percent

Common Benefit Fee assessment. BCH’s Motion for declaratory judgment on assessment fees

should be granted.

B.     LEAD COUNSEL HAS NO JURISDICTION OVER BCH’S MISSOURI STATE-
       COURT FILED AND UNFILED CASES, THUS BCH’S MOTION FOR
       DECLARATORY JUDGMENT SHOULD BE GRANTED.

       Notwithstanding that the Court’s Orders alone establish that the three percent Common

Benefit Fee is inapplicable to BCH’s Missouri-filed and unfiled cases, as shown above, but well-

established case law also supports BCH’s position. More specifically, the United States Courts of

Appeals have examined this issue of federal MDL assessments against state-court plaintiffs. The

overwhelming majority have held that federal courts do not have statutory authority under 28

U.S.C. § 1407 or under the United States Constitution to order MDL assessments without

voluntary agreement or concurrent state court order. In re Genetically Modified Rice, 764



                                                 5
       Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 6 of 11




F.3d 864, 874 (8th Cir. 2014), cert. denied 135 S.Ct. 1455 (2015) (“Rice I”); In re Showa Denko

K.K. L-Tryptophan Prods. Liab. Litig. II, 953 F.2d. 162, 165 (4th Cir. 1992). Neither voluntary

agreement nor concurrent state court order exist with respect to BCH’s Missouri state-court cases

(and unfiled cases). Therefore, even if the Court disagrees with BCH’s interpretation of the

language of its Order (which it should not), the Court also lacks the statutory and constitutional

authority to order BCH’s Missouri filed and unfiled cases to pay a fee assessment through this

MDL.

          “[A] district court needs to have broad discretion in coordinating and administering multi-

district litigation . . . . to minimize expense to all litigants and provide judicial efficiency.” Id.

(emphasis added). However, it is well-recognized that “[t]he authority for consolidating cases on

the order of the judicial panel on a multi-district litigation [] is merely procedural and does not

expand the jurisdiction of the district court to which the cases are transferred.” Id. (emphasis

added).

          Particularly, in Showa Denko, the United States Court of Appeals for the Fourth Circuit

(“Fourth Circuit”) addressed an MDL common benefit order that compelled contributions from

plaintiffs in state or federal litigation who were not before the district court and by claimants who

had chosen not to litigate but had compromised their claims outside of the court. Id. at 166.

Ultimately, the court rejected the common benefit order as being too broad, and concluded:

“[c]laimants who have not sued and plaintiffs in state and untransferred federal cases have not

voluntarily entered the litigation before the district court nor have they been brought in by

process. The district court simply has no power to extend the obligations of its order to

them.” Id. (emphasis added).




                                                   6
       Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 7 of 11




       Likewise, the United States Court of Appeals for the Eighth Circuit (“Eighth Circuit”) more

recently held in Rice I that the district court “did not have jurisdiction to order holdbacks from

state-court plaintiffs’ recoveries,” noting that “Lead Counsel assert[ed] no independent basis for

jurisdiction over these state-court actions.” In re Genetically Modified Rice Litig., 764 F.3d at

873. Additionally, in the cases where counsel represented both state-court clients and clients with

cases in the MDL (like here), the court rejected lead counsels’ argument for assessments,

regardless of whether plaintiffs’ counsel benefitted from the lead counsels’ work, stating:

               [S]tate-court cases, related or not, are not before the district court.
               The state-court plaintiffs at issue neither agreed to be part of the
               federal MDL nor participated in the MDL Settlement Agreement.
               Even if the state plaintiffs’ attorneys participated in the MDL,
               the district court overseeing the MDL does not have authority
               over separate disputes between state-court plaintiffs and Bayer.

               Lead Counsel also urge that the state-court plaintiffs’ counsel
               benefited from the MDL leadership group’s work, so equity requires
               that they contribute to the Fund. But equity is insufficient to
               overcome limitations on federal jurisdiction. The district court
               correctly held that it lacked jurisdiction to order holdback from
               the state-court recoveries.

Id. at 873-874 (emphasis added).2



2
  Subsequently, a separate and unrelated dispute arose in the genetically modified rice litigation,
which is easily distinguishable from the issue raised by BCH here. See In re Genetically Modified
Rice Litig., 835 F.3d 822 (8th Cir. 2016) (Rice II). For example, Rice I involved a common benefit
dispute between the MDL leadership group and Phipps Law Group, who represented individual
plaintiffs in state and federal actions—more similar to the issue here. Id. at 828. Whereas, in Rice
II, the dispute is between Riceland, who was both a defendant and a plaintiff in the litigation, and
who had multiple cases against defendant Bayer in both federal and state court. Id. Even the court
noted these distinctions, stating:

       Rice I does not control this case, because Riceland and Bayer were parties to
       multiple federal lawsuits before the district court at the time of the settlement.
       Unlike the state-court only plaintiffs in Rice I, Riceland pursued its claims against
       Bayer in both state and federal court. Applying the Common Benefit Order to
       the state-court-only plaintiffs in Rice I would have required the federal court
       to exercise authority over parties that never appeared in federal court.
                                                 7
       Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 8 of 11




       Similarly, several other courts have also declined to expand federal jurisdiction by ordering

state-court plaintiffs to pay an MDL assessment fee. See Hartland v. Alaska Airlines, 544 F.2d

992, 1002 (9th Cir. 1976) (ordering a district court overseeing MDL proceedings to return the

contributions obtained from non-party claimants as a condition of approving settlements.); In re

Zyprexa Products Liability Litig., 467 F. Supp. 2d 256, 268 (E.D.N.Y. 2006) (acknowledging that,

although the work performed by the PSC benefitted all plaintiffs, including state-court plaintiffs,

“[p]rinciples of comity and respect for the state courts’ supervision of their own dockets and the

attorneys before them lead to the conclusion that such compulsion would be inappropriate at this

time”); In re Syngenta AG MIR 162 Corn Litig., No. 14-md-02591-JWL, 2015 WL 2165341, at

*2 (D. Kan. May 8, 2015) (agreeing with the Eighth Circuit, concluding that common benefit order

assessments over non-parties “would require the Court to exceed its jurisdiction and is therefore

impermissibly broad”); In re Baycol Products, no. MDL 1431, 2004 WL 190272, at *2 (D. Minn.

Jan. 29, 2004) (holding “this Court does not have jurisdiction to order a holdback in cases not

transferred to this Court”).

       Lead Counsel may claim that because BCH represented other cases that were in the MDL

or have been deemed as Participating counsel in other actions, BCH is subject to the Common

Benefit Assessment for all of its New GM cases. And, according to Lead Counsel, since BCH had




       Riceland, by contrast, “voluntarily entered the litigation” and sought a federal
       forum by filing a federal complaint and asserting third-party claims in the
       consolidated federal proceedings. Showa Denko, 953 F.2d at 166. The district court
       therefore had jurisdiction to enter any orders regarding Riceland that are consistent
       with the authority of a transferee court in centralized multidistrict litigation.

Id.(emphasis added). Like Rice I, and contrary to Riceland in Rice II, BCH’s Missouri state-court
cases were never filed in federal court against New GM and never “voluntarily entered the
litigation.” Therefore, Rice II should not be used to conflate the authority of Rice I on the issue at
hand.
                                                  8
       Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 9 of 11




access to Common Benefit Work, BCH “must” have used such Common Benefit Work in its non-

Common Benefit Claims, despite lacking any evidence of the same. Any suggestion by Lead

Counsel’s that BCH was “free riding” is simply wrong. Indeed, a review of the Missouri state-

court cases timeline unequivocally shows the cases were in the very early phases of litigation and

minimal substantive legal work was required. (See discussion infra at Section II.) The only

activity in the litigation involved a procedural fight that BCH briefed without Lead Counsel’s

involvement whatsoever, and BCH never used any Common Benefit Work. Indeed, Lead Counsel

cannot point to any Common Benefit material that was specifically used by BCH for its Missouri

state-court cases (and unfiled cases)—because none was used. In short, a three percent assessment

fee on all BCH’s Missouri state-court cases for alleged Common Benefit work—that was never

utilized or performed—would be unjustified and unfair to BCH’s clients. Relatedly, any argument

from Lead Counsel that BCH simply benefitted “overall” by the Common Benefit Work is

insufficient to require BCH filed and unfiled cases, that are outside the Court’s jurisdiction, to pay

the three percent Common Benefit assessment fee. See In re Modified Rice Litig., 764 F.3d at 874.

C.     TEXAS DISCIPLINARY RULES OF PROFESSIONAL CONDUCT REGARDING
       FEE SHARING PROHIBIT SHARING FEES WITH OTHER ATTORNEYS WHO
       DID NOT PERFORM WORK ON THE CASES.

       Lastly, BCH should not be required to share fees with another firm (Lead Counsel), in

another litigation—who performed no work on these cases—as it would also be in violation of

Texas Disciplinary Rule of Professional Conduct 1.04(f). Rule 1.04(f) provides:

       (f) A division or arrangement for division of a fee between lawyers who are not in the same

       firm may be made only if:

               (1) the division is:

                       (i) in proportion to the professional services performed by each lawyer; or



                                                  9
         Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 10 of 11




                      (ii) made between lawyers who assume joint responsibility for the

                      representation; and

               (2) the client consents in writing to the terms of the arrangement prior to the time

               of the association or referral proposed, including:

                      (i) the identity of all lawyers or law firms who will participate in the fee-

                      sharing agreement, and

                      (ii) whether fees will be divided based on the proportion of services

                      performed or by lawyers agreeing to assume joint responsibility for the

                      representation, and

                      (iii) the share of the fee that each lawyer or law firm will receive or, if the

                      division is based on the proportion of services performed, the basis on which

                      the division will be made . . . .

TEX. DISCIPLINARY RULES OF PROF’L CONDUCT R. 1.04(f) (emphasis added). Here, the

three percent division of fees and costs demanded by Lead Counsel from BCH’s Missouri state-

court clients (and unfiled cases) are not “in proportion to the professional services” performed by

Lead Counsel. That is, Lead Counsel performed zero services for such cases and did not incur any

expenses for BCH Missouri state-court filed cases to justify its fee demand. Moreover, BCH’s

Missouri state-court clients certainly never consented in writing to an arrangement with BCH and

Lead Counsel, as they were in a wholly separate litigation and were not participating in BCH’s

cases.




                                                 10
      Case 1:14-md-02543-JMF Document 7369 Filed 11/06/19 Page 11 of 11




                                              III.
                                          CONCLUSION

       For all the foregoing reasons, Bailey Cowan Heckaman PLLC respectfully requests that

the Court grant its Motion for Declaratory Judgment and find that BCH’s Missouri state-court filed

and unfiled cases are not subject to any MDL Commission Benefit Assessment.


Dated: November 6, 2019                               Respectfully Submitted,

                                                      BAILEY COWAN HECKAMAN PLLC


                                                      /s/ K. Camp Bailey
                                                      K. Camp Bailey
                                                      Texas Bar No. 24006782
                                                      Robert W. Cowan
                                                      Texas Bar No. 24031976
                                                      Laurence Tien
                                                      Texas Bar No. 24003057
                                                      5555 San Felipe St., Suite 900
                                                      Houston, Texas 77056
                                                      Telephone: (713) 425-7100
                                                      Facsimile: (713) 425-7101
                                                      cbailey@bpblaw.com
                                                      rcowan@bpblaw.com
                                                      ltien@bpblaw.com

                                                      ATTORNEYS FOR PLAINTIFFS


                                 CERTIFICATE OF SERVICE

       I, K. Camp Bailey, hereby certify that on November 6, 2019, I electronically filed the

foregoing Motion using the CM/ECF system which will serve notifications of such filing to the

email of all counsel of record in this action.


Dated: November 6, 2019                               Respectfully Submitted,

                                                      /s/ K. Camp Bailey
                                                      K. Camp Bailey

                                                 11
